Title: To George Washington from Richard Peters, 23 July 1777
From: Peters, Richard
To: Washington, George



Sir
War Office [Philadelphia] July 23d 1777

As no precise Account had ever been transmitted of the Strength & Situation of the Division under General Putnam I had it in Direction to write to him for Returns of the Numbers of Men, & the Situation of their Arms & Clothing, their Supplies & their Wants. I have the Honour of enclosing the Answer I received which is by no Means satisfactory to the Board who expected General Putnam would have complied with their request, altho’ not in a separate Department, being too of Opinion that no regular Returns were made to your Excellency or they would have been transmitted to Congress. The Board have transmitted the enclosed Resolve of Congress to Genl Putman & again desired his Returns, but if there be more Propriety in their coming thro’ your Hands, you will be pleased to give the necessary Orders concerning the Matter.
General Knox informs me your Excellency has not recieved the Resolves of Congress relative to the Invalid Corps. I thought I had sent them. But least I should not have done it, I enclose them. Your Excellency will excuse their being sent in a News Paper as we are much hurried. I have the Honour to be with the greatest Respect Your very obedt Servt

Richard Peters Secy


Colonel Lewis Nicola is appointed to the Command of the Invalid Regiment.

